DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/841,894 filed on 04/07/2020.
Claims 21-23 have been amended and are hereby entered.
Claims 2, 10, and 17 have been cancelled.
Claims 1, 3-9, 11-16, and 18-23 are currently pending and have been examined. 
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 08/19/2022.
This action is made NON-FINAL in response to the RCE filed by the Applicant on 10/17/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, and 18-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a computer-implemented method (process). Dependent claims 3-8 and 21 are also directed towards a computer-implemented method (process). Claim 9 is directed towards a computer program product comprising a non-transitory computer readable storage medium having program instructions (machine). Dependent claims 11-15 and 22 are also directed towards a computer program product comprising a non-transitory computer readable storage medium having program instructions (machine). Claim 16 is directed towards a system (machine). Dependent claims 18-20 and 23 are also directed towards a system (machine).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites identifying, by the computing device, the one or more landing site candidates based on the input data and the input data weight. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a pilot spotting and determining a safe and compatible landing area while flying an aircraft. Thus, the claim recites a mental process.
A similar analysis may be conducted on independent claims 9 and 16. 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Considering claims 1 and 9, the claims recite one additional element – a computing device. The computing device is recited at a high-level of generality (i.e., as means to transmit and receive data) such that it amounts to no more than mere instructions to apply the exception using a generic computing device. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Considering claim 16, the claim recites five additional elements – a processor, a computer readable memory, a non-transitory computer readable storage medium, a computing device, and program instructions. All five elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic processor, computer readable memory, non-transitory computer readable storage medium, computing device, and program instructions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
On the other hand, claim 1 recites additional elements of receiving, by a computing device, input data for identifying one or more landing site candidates for an aerial vehicle and an input data weight for each input data, wherein the input data includes historical pilot data for the one or more landing site candidates, terrain information, and obstacle information and the input data weight is based on one or more mission parameters, one or more pilot information, or both the one or more mission parameters and the one or more pilot information, and generating, by the computing device and onto a computer display in the aerial vehicle, a digital map displaying information regarding the identified one or more landing site candidates. 
Moreover, claim 9 recites additional elements of receiving input data for identifying one or more landing site candidates for an aerial vehicle and an input data weight for each input data, wherein the input data includes historical pilot data for the one or more landing site candidates, terrain information, and obstacle information and the input data weight is based on one or more mission parameters, one or more pilot information, or both the one or more mission parameters and the one or more pilot information, and generating a digital map displaying information regarding the identified one or more landing site candidates.
Finally, claim 16 recites additional elements of receiving input data for identifying one or more landing site candidates for an aerial vehicle and an input data weight for each input data, wherein the input data includes historical pilot data for the one or more landing site candidates, terrain information, and obstacle information and the input data weight is based on one or more mission parameters, one or more pilot information, or both the one or more mission parameters and the one or more pilot information, and generating, onto a computer display in the aerial vehicle, a digital map displaying information regarding the identified one or more landing site candidates. 
The receiving and generating steps are recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.
This type of abstract idea recited in claims 1, 3-9, 11-16, and 18-23 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1 and 9, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device as a mean to transmit and receive data amounts to no more than mere instructions to apply the exception using a generic computing device. Mere instructions to apply an exception using a computing device cannot provide an inventive concept.
Regarding claim 16, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, computer readable memory, non-transitory computer readable storage medium, computing device, and program instructions as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic processor, computer readable memory, non-transitory computer readable storage medium, computing device, and program instructions. Mere instructions to apply an exception using a processor, a computer readable memory, a non-transitory computer readable storage medium, a computing device, and program instructions cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 3-8, 11-15, and 18-23 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 9, and 16. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 3 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli (U.S. Pub. No. 2011/0264312 A1) in view of Moravek (U.S. Pub. No. 2017/0320589 A1) in further view of McKeown (U.S. Pub. No. 2014/0257603 A1).

Regarding Claim 1:
Spinelli teaches:
A computer-implemented method comprising:, (“a method for determining a landing site for an aircraft” (Spinelli: Summary – 6th paragraph))
receiving, by a computing device, input data for identifying one or more landing site candidates for an aerial vehicle, (“a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph))
terrain information, and obstacle information, (“The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site” (Spinelli: Detailed Description – 24th paragraph))
identifying, by the computing device, the one or more landing site candidates, (“a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph))
and generating, by the computing device and onto a computer display in the aerial vehicle,, (“The screen display 300 can be displayed on the in-flight display 136, a computer display of an onboard computer system” (Spinelli: Detailed Description – 44th paragraph, FIG. 1, 3))
a digital map displaying information regarding the identified one or more landing site candidates., (“As will be described below, the in-flight display 136 or another display can provide a moving map display for mapping the landing sites and flight paths thereto, displaying glide profile views, weather, obstructions, time remaining to follow a desired flight path, and/or other data to allow determinations to be made by aircraft personnel. Additionally, as mentioned above, the data can be transmitted to off-board personnel and/or systems. Turning now to FIG. 2A, additional details of the routing tool 100 are provided, according to an exemplary embodiment. FIG. 2A illustrates an exemplary landing site display 200, which can be generated by the routing tool 100. The landing site display 200 includes a landing site 202, and an area surrounding the landing site 202. The size of the landing site display 200 can be adjusted based upon data included in the display 200 and/or preferences. The landing site 202 can include an airport runway, a field, a highway, and/or another suitable airport or off-airport site. In the illustrated embodiment, the landing site 202 is illustrated within a landing zone grid 204, which graphically represents the distance needed on the ground to safely land the aircraft.” (Spinelli: Detailed Description – 40th-41st paragraphs, FIG. 1, 2A, 3A, 4))
Spinelli does not teach but Moravek teaches:
and an input data weight for each input data, wherein the input data includes, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
and the input data weight is based on one or more mission parameters,, (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores. This allows the pilot to quickly discern which destinations are more or less viable relative to other destinations.” (Moravek: Detailed Description – 15th paragraph))
one or more pilot information, or both the one or more mission parameters and the one or more pilot information;, (“The data storage element 124 may also be utilized to store or maintain other information pertaining to the airline or aircraft operator (e.g., contractual agreements or other contractual availability information for particular airports, maintenance capabilities or service availability information for particular airports, and the like) along with information pertaining to the pilot and/or co-pilot of the aircraft (e.g., experience level, licensure or other qualifications, work schedule or other workload metrics, such as stress or fatigue estimates, and the like).” (Moravek: Detailed Description – 21st paragraph, FIG. 1))
based on the input data and the input data weight;, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Spinelli in view of Moravek does not teach but McKeown teaches:
historical pilot data for the one or more landing site candidates,, (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli in view of Moravek with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)
Regarding Claim 3:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli further teaches:
The method of claim 1, further comprising: receiving a selection of a particular one of the identified one or more landing site candidates;, (“identifying, analyzing, and selecting a safe landing site” (Spinelli: Detailed Description – 30th paragraph))
[…] and providing additional information regarding the selected particular one of the identified one or more landing site candidates., (“prompt retrieval of landing site information such as distance from a current position, weather at the landing sites, a time in which the route to the landing site may be selected, and the like. The routine 900 proceeds form operation 910 to operation 912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel. In addition to displaying a moving map display with the attainable landing sites and information relating to those landing sites,” (Spinelli: Detailed Description – 71st paragraph))
Regarding Claim 4:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli further teaches:
The method of claim 1, wherein the input data comprises one or more of: vehicle information; pilot information; weather data; imaging data; infrastructure data; historical data; mission data; weightings information; pilot experience; pilot preferences; pilot health information; and pilot biometrics information., (“The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.” (Spinelli: Detailed Description – 24th paragraph))
Regarding Claim 5:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli further teaches:
The method of claim 1, wherein one or more landing site candidates comprise landing sites for a vertical landing., (“Throughout this disclosure, embodiments are described with respect to manned aircraft and ground-based landing sites. While manned aircraft and ground-based landing sites provide useful examples for embodiments described herein, these examples should not be construed as being limiting in any way. Rather, it should be understood that some concepts and technologies presented herein also may be employed by unmanned aircraft as well as other vehicles including spacecraft, helicopters, gliders, boats, and other vehicles. Furthermore, the concepts and technologies presented herein may be used to identify non-ground-based landing sites such as, for example, a landing deck of an aircraft carrier.” (Spinelli: Detailed Description – 27th paragraph) Examiner Note: Based on the inclusion of unmanned aircrafts and helicopters mentioned above, the examiner is interpreting the landing sites to comprise landing sites for vertical landings.)
Regarding Claim 6:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli does not teach but Moravek teaches:
The method of claim 1, further comprising scoring the identified one or more landing site candidates., (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport.” (Moravek: Detailed Description – 15th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Regarding Claim 7:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 6. Spinelli does not teach but Moravek teaches:
The method of claim 6, further comprising ranking the identified one or more landing site candidates based on the scoring., (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores.” (Moravek: Detailed Description – 15th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Regarding Claim 8:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli further teaches:
The method of claim 1, wherein the identifying the one or more landing sites comprises identifying the one or more landing during a real-time landing operation., (“According to some embodiments, the landing sites are determined in real-time.” (Spinelli: Summary – 6th paragraph))
Regarding Claim 9:
Spinelli teaches:
A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computing device to cause the computing device to perform operations comprising:, (“a computer readable storage medium is disclosed. The computer readable medium has computer executable instructions stored thereon, the execution of which by a processor make a routing tool operative to receive flight data corresponding to a flight path, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 8th paragraph))
receiving input data for identifying one or more landing site candidates for an aerial vehicle, (“a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph))
terrain information, and obstacle information, (“The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site” (Spinelli: Detailed Description – 24th paragraph))
identifying the one or more landing site candidates, (“a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph))
and generating a digital map displaying information regarding the identified one or more landing site candidates., (“As will be described below, the in-flight display 136 or another display can provide a moving map display for mapping the landing sites and flight paths thereto, displaying glide profile views, weather, obstructions, time remaining to follow a desired flight path, and/or other data to allow determinations to be made by aircraft personnel. Additionally, as mentioned above, the data can be transmitted to off-board personnel and/or systems. Turning now to FIG. 2A, additional details of the routing tool 100 are provided, according to an exemplary embodiment. FIG. 2A illustrates an exemplary landing site display 200, which can be generated by the routing tool 100. The landing site display 200 includes a landing site 202, and an area surrounding the landing site 202. The size of the landing site display 200 can be adjusted based upon data included in the display 200 and/or preferences. The landing site 202 can include an airport runway, a field, a highway, and/or another suitable airport or off-airport site. In the illustrated embodiment, the landing site 202 is illustrated within a landing zone grid 204, which graphically represents the distance needed on the ground to safely land the aircraft.” (Spinelli: Detailed Description – 40th-41st paragraphs, FIG. 1, 2A, 3A, 4))
Spinelli does not teach but Moravek teaches:
and an input data weight for each input data, wherein the input data includes, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
and the input data weight is based on one or more mission parameters,, (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores. This allows the pilot to quickly discern which destinations are more or less viable relative to other destinations.” (Moravek: Detailed Description – 15th paragraph))
one or more pilot information, or both the one or more mission parameters and the one or more pilot information;, (“The data storage element 124 may also be utilized to store or maintain other information pertaining to the airline or aircraft operator (e.g., contractual agreements or other contractual availability information for particular airports, maintenance capabilities or service availability information for particular airports, and the like) along with information pertaining to the pilot and/or co-pilot of the aircraft (e.g., experience level, licensure or other qualifications, work schedule or other workload metrics, such as stress or fatigue estimates, and the like).” (Moravek: Detailed Description – 21st paragraph, FIG. 1))
based on the input data and the input data weight;, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Spinelli in view of Moravek does not teach but McKeown teaches:
historical pilot data for the one or more landing site candidates,, (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli in view of Moravek with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)
Regarding Claim 11:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 9. Spinelli further teaches:
The computer program product of claim 9, wherein the operations further comprise: receiving a selection of a particular one of the identified one or more landing site candidates;, (“identifying, analyzing, and selecting a safe landing site” (Spinelli: Detailed Description – 30th paragraph))
[…] and providing additional information regarding the selected particular one of the identified one or more landing site candidates., (“prompt retrieval of landing site information such as distance from a current position, weather at the landing sites, a time in which the route to the landing site may be selected, and the like. The routine 900 proceeds form operation 910 to operation 912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel. In addition to displaying a moving map display with the attainable landing sites and information relating to those landing sites,” (Spinelli: Detailed Description – 71st paragraph))
Regarding Claim 12:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 9. Spinelli further teaches:
The computer program product of claim 9, wherein the input data comprises one or more of: vehicle information; pilot information; weather data; imaging data; terrain information infrastructure data; historical data; mission data; weightings information; pilot experience; pilot preferences; pilot health information; and pilot biometrics information., (“The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.” (Spinelli: Detailed Description – 24th paragraph))
Regarding Claim 13:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 9. Spinelli further teaches:
The computer program product of claim 9, wherein one or more landing site candidates comprise landing sites for a vertical landing., (“Throughout this disclosure, embodiments are described with respect to manned aircraft and ground-based landing sites. While manned aircraft and ground-based landing sites provide useful examples for embodiments described herein, these examples should not be construed as being limiting in any way. Rather, it should be understood that some concepts and technologies presented herein also may be employed by unmanned aircraft as well as other vehicles including spacecraft, helicopters, gliders, boats, and other vehicles. Furthermore, the concepts and technologies presented herein may be used to identify non-ground-based landing sites such as, for example, a landing deck of an aircraft carrier.” (Spinelli: Detailed Description – 27th paragraph) Examiner Note: Based on the inclusion of unmanned aircrafts and helicopters mentioned above, the examiner is interpreting the landing sites to comprise landing sites for vertical landings.)
Regarding Claim 14:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 9. Spinelli does not teach but Moravek teaches:
The computer program product of claim 9, wherein the operations further comprise scoring the identified one or more landing site candidates., (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport.” (Moravek: Detailed Description – 15th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Regarding Claim 15:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 14. Spinelli does not teach but Moravek teaches:
The computer program product of claim 14, wherein the operations further comprise ranking the identified one or more landing site candidates based on the scoring., (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores.” (Moravek: Detailed Description – 15th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Regarding Claim 16:
Spinelli teaches:
A system comprising:, (“a computer system” (Spinelli: Detailed Description – 29th paragraph))
a processor,, (“a processor” (Spinelli: Summary – 8th paragraph))
a computer readable memory,, (“The computer architecture 1100 includes one or more central processing units 1102 (“CPUs”), a system memory 1108, including a random access memory 1114 (“RAM”) and a read-only memory 1116 (“ROM”), and a system bus 1104 that couples the memory to the CPUs 1102.” (Spinelli: Detailed Description – 78th paragraph, FIG. 11))
a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations comprising: receiving input data for identifying one or more landing site candidates for an aerial vehicle, (“a computer readable storage medium is disclosed. The computer readable medium has computer executable instructions stored thereon, the execution of which by a processor make a routing tool operative to receive flight data corresponding to a flight path, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 8th paragraph))
terrain information, and obstacle information, (“The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site” (Spinelli: Detailed Description – 24th paragraph))
identifying the one or more landing site candidates, (“a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph))
and generating, onto a computer display in the aerial vehicle,, (“The screen display 300 can be displayed on the in-flight display 136, a computer display of an onboard computer system” (Spinelli: Detailed Description – 44th paragraph, FIG. 1, 3))
a digital map displaying information regarding the identified one or more landing site candidates., (“As will be described below, the in-flight display 136 or another display can provide a moving map display for mapping the landing sites and flight paths thereto, displaying glide profile views, weather, obstructions, time remaining to follow a desired flight path, and/or other data to allow determinations to be made by aircraft personnel. Additionally, as mentioned above, the data can be transmitted to off-board personnel and/or systems. Turning now to FIG. 2A, additional details of the routing tool 100 are provided, according to an exemplary embodiment. FIG. 2A illustrates an exemplary landing site display 200, which can be generated by the routing tool 100. The landing site display 200 includes a landing site 202, and an area surrounding the landing site 202. The size of the landing site display 200 can be adjusted based upon data included in the display 200 and/or preferences. The landing site 202 can include an airport runway, a field, a highway, and/or another suitable airport or off-airport site. In the illustrated embodiment, the landing site 202 is illustrated within a landing zone grid 204, which graphically represents the distance needed on the ground to safely land the aircraft.” (Spinelli: Detailed Description – 40th-41st paragraphs, FIG. 1, 2A, 3A, 4))
Spinelli does not teach but Moravek teaches:
and an input data weight for each input data, wherein the input data includes, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
and the input data weight is based on one or more mission parameters,, (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores. This allows the pilot to quickly discern which destinations are more or less viable relative to other destinations.” (Moravek: Detailed Description – 15th paragraph))
one or more pilot information, or both the one or more mission parameters and the one or more pilot information;, (“The data storage element 124 may also be utilized to store or maintain other information pertaining to the airline or aircraft operator (e.g., contractual agreements or other contractual availability information for particular airports, maintenance capabilities or service availability information for particular airports, and the like) along with information pertaining to the pilot and/or co-pilot of the aircraft (e.g., experience level, licensure or other qualifications, work schedule or other workload metrics, such as stress or fatigue estimates, and the like).” (Moravek: Detailed Description – 21st paragraph, FIG. 1))
based on the input data and the input data weight;, (“a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like.” (Moravek: Detailed Description – 41st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Spinelli in view of Moravek does not teach but McKeown teaches:
historical pilot data for the one or more landing site candidates,, (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli in view of Moravek with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)
Regarding Claim 18:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 16. Spinelli further teaches:
The system of claim 16, wherein the operations further comprise: receiving a selection of a particular one of the identified one or more landing site candidates;, (“identifying, analyzing, and selecting a safe landing site” (Spinelli: Detailed Description – 30th paragraph))
[…] and providing additional information regarding the selected particular one of the identified one or more landing site candidates., (“prompt retrieval of landing site information such as distance from a current position, weather at the landing sites, a time in which the route to the landing site may be selected, and the like. The routine 900 proceeds form operation 910 to operation 912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel. In addition to displaying a moving map display with the attainable landing sites and information relating to those landing sites,” (Spinelli: Detailed Description – 71st paragraph))
Regarding Claim 19:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 16. Spinelli further teaches:
The system of claim 16, wherein the input data comprises one or more of:, (“The landing site data may include” (Spinelli: Detailed Description – 24th paragraph))
[…] pilot experience; pilot preferences; pilot health information; and pilot biometrics information., (“pilots have been limited to using their planning, experience, vision, and familiarity with a given area to select an emergency landing site.” (Spinelli: Background – 2nd paragraph))
Regarding Claim 20:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 16. Spinelli does not teach but Moravek teaches:
The system of claim 16, wherein the operations further comprise scoring and ranking the identified one or more landing site candidates., (“In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores.” (Moravek: Detailed Description – 15th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from Moravek in order to create an effective and user-friendly landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with Moravek’s methods and systems for conveying destination viability as “pilots, air traffic controllers, airline personnel and the like routinely monitor meteorological data, reports, and forecasts to assess any potential impacts on the current or anticipated flight plan and the intended destination. However, in situations where the aircraft needs to deviate from the original plan, such as an emergency situation, the information needs to be reanalyzed with respect to the deviation to facilitate continued safe operation.” (Moravek: Background – 2nd paragraph) Combining Spinelli and Moravek would therefore “reduce the mental workload of the pilot (or air traffic controller, or the like) and provide an accurate and reliable comprehensive view of a complex situation.” (Moravek: Background – 2nd paragraph)
Regarding Claim 21:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 1. Spinelli does not teach but McKeown teaches:
The method of claim 1, wherein the historical pilot data comprises information from one or more pilots that have previously landed successfully, information indicating difficulty or feasibility of a landing site location based on prior pilot feedback, or both., (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)
Regarding Claim 22:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 9. Spinelli does not teach but McKeown teaches:
The computer program product of claim 9, wherein the historical pilot data comprises information from one or more pilots that have previously landed successfully, information indicating difficulty or feasibility of a landing site location based on prior pilot feedback, or both., (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)
Regarding Claim 23:
Spinelli in view of Moravek in further view of McKeown, as shown in the rejection above, discloses the limitations of claim 16. Spinelli does not teach but McKeown teaches:
The system of claim 16, wherein the historical pilot data comprises information from one or more pilots that have previously landed successfully, information indicating difficulty or feasibility of a landing site location based on prior pilot feedback, or both., (“It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation.” (McKeown: Description of Example Embodiments – 48th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Spinelli with these above aforementioned teachings from McKeown in order to create a safe landing site candidate identification system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Spinelli’s landing site for aircrafts determination system with McKeown’s aircraft braking early warning system as in “today's society where time is a valuable asset, pilots often feel pressured to land their aircraft in weather conditions they might otherwise wish to avoid. In order to remain safe, pilots must be provided with very accurate information regarding real-time aircraft performance during landing in those conditions.” (McKeown: Background of the Invention – 3rd paragraph) Combining Spinelli and McKeown would therefore “provide instantaneous and dynamic information in real-time to the pilot of an actual aircraft that is performing a landing procedure.” (McKeown: Background of the Invention – 7th paragraph)

Response to Arguments

Applicant’s arguments filed on August 19th, 2022 with regard to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant’s arguments filed on August 19th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 101 rejection, the addition of “historical pilot data for the one or more landing site candidates” and “generating a digital map” in claims 1, 9, and 16 does not satisfactorily overcome the rejection. Claims 1, 9, and 16 recite an identifying step that as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. Thus, the claims recite a mental process.
Moreover, the abstract idea is not integrated into a practical application. Considering claims 1 and 9, the claims recite one additional element – a computing device. The computing device is recited at a high-level of generality (i.e., as means to transmit and receive data) such that it amounts to no more than mere instructions to apply the exception using a generic computing device. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Considering claim 16, the claim recites five additional elements – a processor, a computer readable memory, a non-transitory computer readable storage medium, a computing device, and program instructions. All five elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic processor, computer readable memory, non-transitory computer readable storage medium, computing device, and program instructions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (See 35 U.S.C. 101 rejection above for further detail)
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Spinelli, Moravek, or McKeown as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Spinelli mentions “a routing tool for determining a landing site for an aircraft includes a database configured to store flight data corresponding to a flight path for the aircraft, and a routing module. The routing module is configured to receive the flight data, identify at least one landing site proximate to the flight path” (Spinelli: Summary – 7th paragraph), therefore addressing the Applicant’s limitation of “receiving, by a computing device, input data for identifying one or more landing site candidates for an aerial vehicle”. Furthermore, Spinelli states “The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site” (Spinelli: Detailed Description – 24th paragraph), therefore addressing the Applicant’s limitation of “terrain information, and obstacle information” as set forth in claim 1.
Moreover, Moravek mentions “a pilot can quickly identify which airports were scored higher than others having the same relative viability at the parameter group state level based on their individual parameter values, weighting factors, or the like” (Moravek: Detailed Description – 41st paragraph), therefore addressing the Applicant’s limitation of “and an input data weight for each input data, wherein the input data includes”. Furthermore, Moravek states “In one or more embodiments, the runway viability indicia are presented in conjunction with presenting potential diversion destinations to a pilot. For example, potential diversion airports may be scored, graded, or otherwise quantified in terms of their respective viabilities in real-time based at least in part on the current status information associated with the aircraft and the current status information associated with each respective airport. Each airport may then be classified, categorized, or otherwise assigned to a particular aggregate viability group, with the airports then ranked, sorted, or otherwise ordered relative to other airports in that group based on their associated parameter group viability scores. A listing of the potential diversion airports is then displayed or otherwise presented, with the airports within the listing being ranked, sorted, or otherwise ordered primarily by their viability groupings, and then ranked, sorted, or otherwise ordered secondarily within the viability groupings in a manner that reflects the parameter group viability scores. This allows the pilot to quickly discern which destinations are more or less viable relative to other destinations” (Moravek: Detailed Description – 15th paragraph), therefore addressing the Applicant’s limitation of “and the input data weight is based on one or more mission parameters”. Moravek further states “The data storage element 124 may also be utilized to store or maintain other information pertaining to the airline or aircraft operator (e.g., contractual agreements or other contractual availability information for particular airports, maintenance capabilities or service availability information for particular airports, and the like) along with information pertaining to the pilot and/or co-pilot of the aircraft (e.g., experience level, licensure or other qualifications, work schedule or other workload metrics, such as stress or fatigue estimates, and the like)” (Moravek: Detailed Description – 21st paragraph, FIG. 1), therefore addressing the Applicant’s limitation of “one or more pilot information, or both the one or more mission parameters and the one or more pilot information” as set forth in claim 1.
Finally, McKeown mentions “It is further anticipated that the system can have a memory mode, in which some or all of the information used by the system as describe herein, as well as the actual aircraft performance, is retained in memory for future recall, analysis, and/or offsite transmission (e.g., to a location beyond the apparatus). Preferably, the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience. This can be useful for a pilot that lands infrequently at a particular airport. Additionally, the data stored in the memory mode may further be transmitted offsite to another data storage location, such as an offsite server connected to a local network or to the internet. Offsite data transmission can be useful for data backup, as well as for use by commercial or governmental agencies and/or other pilots that may be encountering a similar landing situation” (McKeown: Description of Example Embodiments – 48th paragraph), therefore addressing the Applicant’s limitation of “historical pilot data for the one or more landing site candidates” as set forth in claim 1.
As a result, the combination of Spinelli, Moravek, and McKeown addresses “receiving, by a computing device, input data for identifying one or more landing site candidates for an aerial vehicle and an input data weight for each input data, wherein the input data includes historical pilot data for the one or more landing site candidates, terrain information, and obstacle information and the input data weight is based on one or more mission parameters, one or more pilot information, or both the one or more mission parameters and the one or more pilot information” as set forth by the Applicant in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 4, 2022